Exhibit 10.3

Grant No.:             

XM SATELLITE RADIO HOLDINGS INC.

2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

XM Satellite Radio Holdings Inc., a Delaware corporation (the “Company”), hereby
grants shares of its common stock, $.01 par value (the “Stock”), to the Grantee
named below, subject to the vesting conditions set forth in the attachment.
Additional terms and conditions of the grant are set forth in this cover sheet
and in the attachment (collectively, the “Agreement”) and in the Company’s 2007
Stock Incentive Plan (the “Plan”).

Grant Date:                          ,         

Name of Grantee:                                         
                                        

Grantee’s Employee Identification Number:                             

Number of Shares of Stock Covered by Grant:                             

Purchase Price per Share of Stock: $                .        

Vesting Start Date:                     ,         

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached.
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent with the Plan. Certain capitalized terms used in this Agreement
are defined in the Plan, and have the meaning set forth in the Plan.

 

Grantee:

  

 

   (Signature)

Company:

  

 

   (Signature)

Title:

  

 

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

XM SATELLITE RADIO HOLDINGS INC.

2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Restricted Stock/ Nontransferability    This grant is an award of Stock in the
number of shares set forth on the cover sheet, at the purchase price set forth
on the cover sheet, and subject to the vesting conditions described below
(“Restricted Stock”). The purchase price is deemed paid by your prior services
to the Company. To the extent not yet vested, your Restricted Stock may not be
transferred, assigned, pledged or hypothecated, whether by operation of law or
otherwise, nor may the Restricted Stock be made subject to execution, attachment
or similar process. Vesting   

The Company will issue your Restricted Stock in your name as of the Grant Date.

 

Your right to the Stock under this Restricted Stock Agreement vests as to
one-third (1/3rd) of the total number of shares of Stock covered by this grant,
as shown on the cover sheet, on each of the first three one-year anniversaries
of the Vesting Start Date (each an “Anniversary Date”), provided you then
continue in Service. If, however, such Anniversary Date occurs during a period
in which you are (i) subject to a lock-up agreement restricting your ability to
sell shares of Stock in the open market or (ii) restricted from selling shares
of Stock in the open market because you are not then eligible to sell under the
Company’s insider trading or similar plan as then in effect (whether because a
trading window is not open or you are otherwise restricted from trading),
vesting in such shares of Stock will be delayed until the first date on which
you are no longer prohibited from selling shares of Stock due to a lock-up
agreement or insider trading plan restriction applicable to you (the “Vesting
Date”), and provided, further, that you have been continuously in Service to the
Company or a Subsidiary from the Grant Date until the Vesting Date. The
resulting aggregate number of vested shares of Stock will be rounded down to the
nearest whole number, and you cannot vest in more than the number of shares
covered by this grant.

 

No additional shares of Stock will vest after your Service has terminated for
any reason; notwithstanding the foregoing, your right to the Stock under this
grant shall become 100% vested upon your termination of Service if your Service
terminates as a result of your death or disability.

 

2



--------------------------------------------------------------------------------

Forfeiture of Unvested Stock    In the event that your Service terminates for
any reason other than your death or Disability, you will forfeit to the Company
all of the shares of Stock subject to this grant that have not yet vested or
with respect to which all applicable restrictions and conditions have not
lapsed. Leaves of Absence   

For purposes of this grant, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

Issuance    The issuance of the Stock under this grant shall be evidenced in
such a manner as the Company, in its discretion, will deem appropriate,
including, without limitation, book-entry, registration or issuance of one or
more Stock certificates, with any unvested Restricted Stock bearing a legend
with the appropriate restrictions imposed by this Agreement. As your interest in
the Stock vests as described above, the recordation of the number of shares of
Restricted Stock attributable to you will be appropriately modified. Withholding
Taxes    You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the vesting of Stock acquired under this grant.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to the payment of
dividends or the vesting of shares arising from this grant, the Company shall
have the right to require such payments from you, or withhold such amounts from
other payments due to you from the Company or any Affiliate. Subject to the
prior approval of the Company, which may be withheld by the Company, in its sole
discretion, you may elect to satisfy this withholding obligation, in whole or in
part, by causing the Company to withhold shares of Stock otherwise issuable to
you or by delivering to the Company shares of Stock already owned by you. The
shares of Stock so delivered or withheld must have

 

3



--------------------------------------------------------------------------------

   an aggregate Fair Market Value equal to the withholding obligation and may
not be subject to any repurchase, forfeiture, unfulfilled vesting, or other
similar requirements.

Section 83(b)

Election

  

Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
the difference between the purchase price paid for the shares of Stock and their
Fair Market Value on the date any forfeiture restrictions applicable to such
shares lapse will be reportable as ordinary income at that time. For this
purpose, “forfeiture restrictions” include the forfeiture as to unvested Stock
described above. You may elect to be taxed at the time the shares are acquired,
rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date. You will
have to make a tax payment to the extent the purchase price is less than the
Fair Market Value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the Fair Market
Value of the shares on the Grant Date. The form for making this election is
attached as Exhibit A hereto. Failure to make this filing within the thirty (30)
day period will result in the recognition of ordinary income by you (in the
event the Fair Market Value of the shares as of the vesting date exceeds the
purchase price) as the forfeiture restrictions lapse.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.

Corporate Transaction   

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Corporate Transaction, this grant will become 100% vested (i) if it is not
assumed, or equivalent awards are not substituted for the grant, by the Company
or its successor, or (ii) if assumed or substituted for, upon your Involuntary
Termination within the 12-month period following the consummation of the
Corporate Transaction.

 

“Involuntary Termination” means termination of your Service by reason of (i)
your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary

 

4



--------------------------------------------------------------------------------

   resignation for Good Reason as defined in any applicable employment or
severance agreement, plan, or arrangement between you and the Company, or if
none, then following (x) a substantial adverse alteration in your title or
responsibilities from those in effect immediately prior to the Corporate
Transaction; (y) a reduction in your annual base salary as of immediately prior
to the Corporate Transaction (or as the same may be increased from time to time)
or a material reduction in your annual target bonus opportunity as of
immediately prior to the Corporate Transaction; or (z) the relocation of your
principal place of employment to a location more than 35 miles from your
principal place of employment as of the Corporate Transaction or the Company’s
requiring you to be based anywhere other than such principal place of employment
(or permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with your business travel
obligations as of immediately prior to the Corporate Transaction. Retention
Rights    Neither your award nor this Agreement give you the right to be
retained by the Company (or any Parent, Subsidiaries or Affiliates) in any
capacity. The Company (and any Parent, Subsidiaries or Affiliates) reserve the
right to terminate your Service at any time and for any reason. Shareholder
Rights    You have the right to vote the Restricted Stock and to receive any
dividends declared or paid on such stock. Any distributions you receive as a
result of any stock split, stock dividend, combination of shares or other
similar transaction shall be deemed to be a part of the Restricted Stock and
subject to the same conditions and restrictions applicable thereto. The Company
may in its sole discretion require any dividends paid on the Restricted Stock to
be reinvested in shares of Stock, which the Company may in its sole discretion
deem to be a part of the shares of Restricted Stock and subject to the same
conditions and restrictions applicable thereto. Except as described in the Plan,
no adjustments are made for dividends if the applicable record date occurs
before your stock certificate is issued. Forfeiture of Rights    If during your
term of Service you should take actions in competition with the Company, the
Company shall have the right to cause a forfeiture of your unvested Restricted
Stock, and with respect to those shares of Restricted Stock vesting during the
period commencing twelve (12) months prior to your termination of Service with
the Company due to taking actions in competition with the Company, the right to
cause a forfeiture

 

5



--------------------------------------------------------------------------------

  

of those vested shares of Stock.

 

Unless otherwise specified in an employment or other agreement between the
Company and you, you take actions in competition with the Company if you
directly or indirectly, own, manage, operate, join or control, or participate in
the ownership, management, operation or control of, or are a proprietor,
director, officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity which
competes with any business in which the Company or any of its Affiliates is
engaged during your employment or other relationship with the Company or its
Affiliates or at the time of your termination of Service. Under the prior
sentence, ownership of less than 1% of the securities of a public company shall
not be treated as an action in competition with the Company.

Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Company Stock, the number of shares covered by this grant shall be
adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
Your Restricted Stock shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity in accordance with the terms of the Plan. Legends   

All certificates representing the Stock issued in connection with this grant
shall, where applicable, have endorsed thereon the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Plan    The text
of the Plan is incorporated in this Agreement by

 

6



--------------------------------------------------------------------------------

  

reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

Data Privacy   

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to, the
Company would be pleased to provide copies. Please contact [            ] at
[            ] to request paper copies of these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1. The name, address and social security number of the undersigned:

 

Name:

 

 

  

Address:

 

 

  

 

  

Social Security No. :

 

 

  

2. Description of property with respect to which the election is being made:

                     shares of common stock, par value $.01 per share, XM
Satellite Radio Holdings Inc., a Delaware corporation, (the “Company”).

3. The date on which the property was transferred is                     ,
200  .

4. The taxable year to which this election relates is calendar year 200  .

5. Nature of restrictions to which the property is subject:

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.

6. The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $            per share, for a total
of $            .

7. The amount paid by taxpayer for the property was $            .

8. A copy of this statement has been furnished to the Company.

Dated:                     , 2007

 

 

Taxpayer’s Signature

 

Taxpayer’s Printed Name



--------------------------------------------------------------------------------

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective: 1/

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Stock.

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.

3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.

--------------------------------------------------------------------------------

1/ Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.